Case 5:19-cr-00151-DSF Document 154-2 Filed 10/07/19 Page 1 of 4 Page ID #:1931



   1                       UNITED STATES DISTRICT COURT
   2
                         CENTRAL DISTRICT OF CALIFORNIA
   3
   4                              WESTERN DIVISION
   5
   6
       UNITED STATES OF AMERICA,       )
   7
                             Plaintiff,) Case No. 5:19-cr-00151-DSF-2
   8                                   )
   9                vs.                ) EXHIBIT “B” TO DEFENDANT’S
                                       ) SENTENCING POSITION
  10   CASSANDRA NICOLE GONZALES,      )
  11                        Defendant. )
                                        )
  12
  13
                                      EXHIBIT “B”
  14
  15
                               People v. Cassandra Gonzales
  16
  17                      San Bernardino County Superior Court,
                           Case number MWV19011421, Docket
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28


                                     023
9/15/2019 Case    5:19-cr-00151-DSF Document 154-2 Filed 10/07/19 Page 2 of 4 Page ID #:1932
                                                       Details




             Case Information

             MWV19011421 | The People of the State of California vs. Cassandra Nicole Gonzales

             Case Number                               Court                            Judicial Officer
             MWV19011421                               Rancho Cucamonga Criminal        Detienne, Dan
             File Date                                 Case Type                        Case Status
             05/30/2019                                Misdemeanor                      Warrant




             Party

             Plaintiff
             The People of the State of California




             Defendant
             Gonzales, Cassandra Nicole

             DOB
             XX/XX/XXXX




             Charge

             Charges
             Gonzales, Cassandra Nicole


                            Description                                  Statute     Level                 Date
                                                               EXHIBIT "B"

https://portal.sb-court.org/Portal/Home/WorkspaceMode?p=0
                                                                   024                                            1/3
9/15/2019 Case    5:19-cr-00151-DSF Document 154-2 Filed 10/07/19 Page 3 of 4 Page ID #:1933
                                                       Details

                     2      HS11364-M: Possess Controlled              11364   Misdemeanor   04/09/2019
                            Substance - Paraphernalia




             Events and Hearings


                05/30/2019 eFiling - Initial Filing


                05/30/2019 Letter re: Amendment to Complaint Filed 


                   Comment
                   W/COMPLAINT


                06/18/2019 Confidential Document Filed 


                   Comment
                   DISCOVERY RECVD & SCANNED 061919


                07/25/2019 Arraignment 


                **Portal Minute Order

                Judicial Officer
                Detienne, Dan

                Hearing Time
                8:30 AM

                Result
                Failed to Appear




             Financial

             No financial information exists for this case.


https://portal.sb-court.org/Portal/Home/WorkspaceMode?p=0
                                                                025                                       2/3
9/15/2019 Case    5:19-cr-00151-DSF Document 154-2 Filed 10/07/19 Page 4 of 4 Page ID #:1934
                                                       Details




             Documents


                **Portal Minute Order




https://portal.sb-court.org/Portal/Home/WorkspaceMode?p=0
                                                            026                                3/3
